Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION	

			Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langhammer (US Pat. No. 8,645,451).
	As per independent claim 1, Langhammer discloses, e.g., see Figs. 3-4, the invention substantially as claimed, including: 
Claim 1. A [circuitry] comprising: 
a first bit operator [Fig. 4, element 401] configured to generate a first multiplication result [output of element 401] by performing multiplication on first [A, (18 bits)] of input [Fig. 3, AB] and first [D] of [CD]; 
a second bit operator [Fig. 4, element 402] configured to generate a second multiplication result [output of element 402] by performing multiplication on second [B, (18 bits)] of the input [Fig. 3, AB] and second [C] of the [Fig. 3, CD]; 
an adder [element 403] configured to generate an addition result by performing addition based on the first multiplication result and the second multiplication result; 
a shifter [element 406] configured to shift a number of digits of the addition result depending on a shift value to generate a shifted addition result; and 
an accumulator [element 405] configured to generate output feature data based on the shifted addition result.
It is noted that Langhammer does not specifically the claim features (1) “neural network accelerator”, (2) “input feature data” and (3) “weight data”. First, the recitation “neural network accelerator” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Second, the “input feature data” is merely the label of data.  Third, the “weight data” is also merely the label of data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Langhammer’s teachings because the reference is a circuitry for parallel multiplication operation having shared input operands as claimed.
As dependent claim 2, Langhammer shows the feature, i.e., 18 bits.
As dependent claim 3, Langhammer shows the feature, i.e., 18 bits for 18 x 18 multiplier.
As dependent claim 4, Langhammer shows the feature, i.e., 18 and 18.
As dependent claim 5, the detail selecting either XNOR operation or AND operation in the adder for multiplication circuit is old and well known in the art.

3.	Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bhandal et al (US Pat. No. 6,711,602).
	As per independent claim 1, Bhandal et al disclose, e.g., see Abstract (a pair of parallel 16x16 multipliers which are shared two 32-bit inputs)  and  Figs. 5 & 7-8, the invention substantially as claimed, including: 
Claim 1. A [multiply unit] comprising: 
a first bit operator [Fig. 8, element 801] configured to generate a first multiplication result [output of element 801] by performing multiplication on first [16 bits] of input [a portion of input src1/2] and first [16 bits] of [a portion of input src1/2]; 
a second bit operator [Fig. 8, element 800] configured to generate a first multiplication result [output of element 800] by performing multiplication on first [16 bits] of input [a portion of input src1/2] and first [16 bits] of [a portion of input src1/2]; 
an adder [element 820] configured to generate an addition result by performing addition based on the first multiplication result and the second multiplication result; 
a shifter [element 830] configured to shift a number of digits of the addition result depending on a shift value to generate a shifted addition result; and 
an accumulator [not shown] configured to generate output feature data based on the shifted addition result.
It is noted that Bhandal et al do not specifically the claim features (1) “neural network accelerator”, (2) “input feature data” (3) “weight data” and (4) “accumulator”. First, the recitation “neural network accelerator” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Second, the “input feature data” is merely the label of data.  Third, the “weight data” is also merely the label of data. Fourth, the claimed “accumulator” is merely storing/buffering the output of the adder because the claim only recite a single input (output of the shifter) coupled to the accumulator.  There is NO adding or accumulating function.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Bhandal et al’s teachings because the reference is a circuitry for parallel multiplication operation having shared input operands as claimed.
As dependent claim 2, Bhandal et al show the feature, i.e., 16 bits.
As dependent claim 3, Bhandal et al show the feature, i.e., 16 bits for 16 x 16 multiplier.
As dependent claim 4, Bhandal et al show the feature, i.e., 16 and 16.
As dependent claim 5, the detail selecting either XNOR operation or AND operation in the adder for multiplication circuit is old and well known in the art.

4.	Claims 7-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langhammer (US Pat. No. 8,959,137).
	As per independent claim 7, Langhammer discloses, e.g., see Fig. 3, the invention substantially as claimed, including: 
Claim 7. A [processing block] comprising:
	a first processing circuit [element 353] configured to generate a first operation result based on first [a1 (a1 has more than one bit, see col. 3, last incomplete para. to col.4 first incomplete para)] of input [a1a0] and first [b1] of [b1b0]; 
a second processing circuit [element 363] configured to generate a first operation result based on first [a0] of input[a1a0] and first [b0] of weight data [b1b0]; 
a first shifter [elements 387-389] configured to shift a number of digits of the first operation result depending on a first shift value to generate a first shifted operation result; 
a second shifter [elements 397-399] configured to shift a number of digits of the second operation result depending on a second shift value different from the first shift value to generate a second shifted operation result; and 
an accumulator [element 324] configured to generate output feature data based on the first shifted operation result and the second shifted operation result.
It is noted that Langhammer does not specifically the claim features (1) “neural network accelerator”, (2) “input feature data” and (3) “weight data”. First, the recitation “neural network accelerator” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Second, the “input feature data” is merely the label of data.  Third, the “weight data” is also merely the label of data.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the claimed invention according to Langhammer’s teachings because the reference is a circuitry for parallel multiplication operation having shared input operands as claimed.
As dependent claim 8, Langhammer shows the feature.
As dependent claim 9, the detailed feature is old and well known in the art.
As dependent claims 10-12, Langhammer shows the feature.

	Conclusion

5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited reference is art of interest.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mehta Jyoti, can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is:
Official	 	(571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tan V Mai/ 		Primary Examiner, Art Unit 2182